
	
		II
		110th CONGRESS
		1st Session
		S. 2091
		IN THE SENATE OF THE UNITED STATES
		
			September 25, 2007
			Mr. Akaka (by request)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To increase the number of the court's active
		  judges.
	
	
		1.Increasing the number of the
			 court's active judges
			(a)Section 7253(a)
			 of title 38, United States Code, is amended as follows: strike
			 seven after not more than, and insert
			 nine.
			(b)Section 7253(h)
			 of title 38, United States Code, is amended as follows: in subsection (5)
			 strike seven after there being more than, and
			 insert nine.
			
